Citation Nr: 1129196	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2. Entitlement to service connection for a mental disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1972 to October 1975.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In January 2010, the Board remanded this matter for additional medical inquiry.       


FINDINGS OF FACT

1. The medical evidence of record indicates that the Veteran does not have PTSD. 

2. The Veteran's diagnosed mental disorders are not related to service. 


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  

2. A mental disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between July 2004 and January 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the Veteran's claims have been readjudicated in the supplemental statements of the case (SSOC) of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).    

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran has undergone VA compensation examination for his claims.     

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The Veteran claims service connection for PTSD and, separately, for a mental disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

The Board will address the Veteran's claims separately below.

	PTSD

Service connection for PTSD can be awarded when the record contains (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of the PTSD.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), (4th ed.) (1994) (DSM IV).  

In this matter, the Board finds service connection unwarranted for PTSD because the preponderance of the evidence indicates that the Veteran does not have PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . .  In the absence of proof of a present disability there can be no valid claim.").  

The relevant medical evidence of record includes VA treatment records dated between 2000 and 2006.  These records repeatedly show that the Veteran has been diagnosed with a major depressive disorder and with anxiety, but not for PTSD.  In fact, the Veteran underwent PTSD testing in November 2005.  In the subsequent report of record, it is noted that certain of the Veteran's responses were consistent with PTSD, but that he did not have PTSD.  This finding was confirmed by later VA treatment records dated until May 2006 which do not note PTSD as a diagnosis.  The Board notes, moreover, that a September 2006 Social Security Administration (SSA) decision of record, which granted the Veteran SSA benefits, notes major depression, anxiety, and an adjustment disorder, but does not note PTSD.  

Pursuant to the Board's January 2010 remand, the Veteran underwent additional VA compensation medical examination to determine whether he had PTSD.  In an April 2010 VA report of record, a VA examiner indicated a review of the claims file, and an assessment of the Veteran personally.  The examiner found that the Veteran had an anxiety disorder.  But the examiner also found explicitly that the Veteran did not have PTSD.  He stated that the Veteran "does not meet the DSM-IV criteria for PTSD at present."   

As such, the preponderance of the evidence indicates that the Veteran does not have PTSD.  Service connection for PTSD is unwarranted therefore.  See Brammer, supra.  

	Mental Disorder 

In general, to establish service connection for a disability, a claimant must submit the following:  First, medical evidence of a current disability.  Second, medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  And third, medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

As indicated earlier, the first element of Pond is established for this claim because the record clearly demonstrates that the Veteran has current mental disorders.  VA treatment records dated between 2000 and 2006 repeatedly note diagnoses of major depression, anxiety, and adjustment disorder as does the September 2006 SSA decision of record.  Moreover, the April 2010 VA report contains a diagnosis of anxiety disorder.  

The Board finds service connection unwarranted for a mental disorder, however, because the record indicates onset of the diagnosed mental disorders many years after service.  The Veteran's service treatment records are negative for complaints, treatment, or diagnoses for a mental disorder.  The earliest medical evidence of a mental disorder is dated in the early 2000s, over 25 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The Veteran did not file a claim for service connection for a mental disorder until November 2004, over 29 years following service.  And there is no medical evidence of a nexus between service and either of the Veteran's diagnosed mental disorders.  See Pond, supra.  

The Board notes the Veteran's lay statements of record in which he asserts that he incurred a psychiatric disorder during service as a result of a traumatic incident he experienced in Taiwan, while trying to save another service member from drowning.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is clearly competent to attest to symptoms he may have experienced during his asserted rescue efforts.  His statements of experiencing fear are probative because his emotions at that time are observable symptoms.  

However, a layperson is generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Boards finds the Veteran's assertions regarding the etiology of his current problems to be of no probative value.  He is not competent to provide evidence on an internal, and therefore essentially medical, matter - i.e., whether an experience 30 years earlier caused a psychiatric disorder.  See Espiritu, supra.    

In sum, the evidence of record preponderates against the Veteran's claim to service connection for PTSD, and for a mental disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(Continued on the next page)


ORDER

1. Entitlement to service connection for PTSD is denied.  

2. Entitlement to service connection for a mental disorder is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


